IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                             NOT FOR PUBLICATION
______________________________________
                                       )
TIMOTHY HANKINS,                       )
                                       )
                  Plaintiff,           )       No. 21-2138 C
                                       )
            v.                         )       Filed: January 14, 2022
                                       )
THE UNITED STATES,                     )
                                       )
                  Defendant.           )
______________________________________ )

                          MEMORANDUM OPINION AND ORDER

       Pro se Plaintiff Timothy Hankins filed this action against the United States alleging a

racketeering scheme perpetrated by members of his family, state officials in North Carolina,

numerous attorneys, and state and federal judges. Plaintiff claims these individuals took various

actions that resulted in the theft of several properties owned by Plaintiff, ruined his general

contractor career, and forced the closure of his family farm. Before the Court is Defendant’s

Motion to Dismiss Pro Se Complaint (ECF No. 9) pursuant to Rules 12(b)(1) and 12(b)(6) of the

Rules of the United States Court of Federal Claims (“RCFC”), as well as numerous motions filed

by Plaintiff seeking various forms of relief (ECF Nos. 7, 16, 19, 22), including a request to proceed

in forma pauperis and for appointment of counsel. For the reasons discussed below, Plaintiff’s

Complaint fails to state a claim subject to the limited jurisdiction of the Court. Accordingly, this

case must be DISMISSED.
                                          I. BACKGROUND

A.     Factual History

       Plaintiff’s Complaint concerns a complicated web of alleged lies and corruption, arising at

least in part from matters related to Plaintiff’s divorce from his ex-wife, Sardia Hankins. Plaintiff

seeks redress for alleged harms perpetrated against him and the African American community

primarily by state officials, attorneys, and private parties in North Carolina. Pl.’s Compl. at 1,

ECF No. 1. 1

       First, Plaintiff claims Mrs. Hankins conspired over the course of 20 years with attorney

David Shearon to defraud Plaintiff of $6 million, actions which were allegedly aided through

orders entered by two judges in state court proceedings. See, e.g., id. at 2, 9, 12, 14–15. Plaintiff’s

allegations of judicial misconduct and alleged violations committed by state court officials appear

to stem from Plaintiff’s dissatisfaction with decisions issued in one or more state court cases to

which he is or was a party. 2 According to Plaintiff, he is currently banned from appearing at his

local courthouse without a lawyer and believes the local judges are conspiring with Mrs. Hankins

and Mr. Shearon to defraud him of money. Id. at 17. Second, Plaintiff claims two other attorneys

conspired to terminate custody of his children. Id. at 11. These allegations seemingly concern

child custody issues litigated in Plaintiff’s divorce proceedings. Lastly, Plaintiff accuses North




       1
         It does not appear from the docket that Plaintiff filed a formal complaint utilizing the
court’s pro se complaint form. The initial document filed in this case is titled as an amended
application to proceed in forma pauperis and request for appointment of counsel. See ECF No. 1.
Considering Plaintiff’s pro se status, the Court will liberally construe his filing and, for ease of
reference, refer to the document as the Complaint. Where necessary and appropriate, the Court
has considered subsequent filings by Plaintiff to help clarify and provide context to his allegations.
       2
          In later filings, Plaintiff also asserts similar allegations against a federal judge presiding
over Plaintiff’s bankruptcy proceeding and unspecified federal district courts. See, e.g., ECF No.
19 at 2, 17–18.
                                                   2
Carolina, acting through its court officers and the North Carolina State Bar, of depriving him and

other African American citizens of the right to earn a living and raise a family. Id. at 6. Although

Plaintiff names the United States as the defendant, the Complaint’s allegations solely concern state

officials and private parties.

B.      Procedural History

        On November 4, 2021, Plaintiff filed his Complaint in this Court. See ECF No. 1. Plaintiff

requested appointment of counsel and to proceed in forma pauperis but did not submit the court’s

standard in forma pauperis application (“IFP application”) attesting to his limited financial means.

Id. The Court ordered him to correct the oversight or pay the requisite filing fees by December

15, 2021. See Order, ECF No. 6.

        On November 23, 2021, Plaintiff filed a Motion for Relief expanding on the claims in the

Complaint. See ECF No. 7. This Motion, among other things: (1) moved to compel North Carolina

court officials to produce documents submitted to this Court that the state has allegedly seized; (2)

invoked Plaintiff’s “victim’s rights” against state court and federal bankruptcy court officials; (3)

sought en banc determination of his case; (4) requested an extension of time to submit additional

information in support of his IFP application; and (5) restated his request for an attorney. On

November 30, 2021, Plaintiff submitted a formal IFP application. See ECF No. 16. He also

submitted a volley of other motions and supplemental briefing related to his claims, including: (1)

an “affirmative notice” of a complaint he filed with the United States Department of Agriculture

(“USDA”) about the alleged misuse of grant funds by North Carolina, see ECF No. 17; (2) an

“illustrative notice,” which provides further background to the real estate fraud claim alleged in

the Complaint, see ECF No. 18; (3) an amendment to his Motion for Relief, which expands on the




                                                 3
allegations in the Complaint, see ECF No. 19; and (4) a second motion requesting en banc

determination of his claims, see ECF No. 22. 3

         On December 3, 2021, Defendant filed a Motion to Dismiss Pro Se Complaint for lack of

subject-matter jurisdiction and failure to state a claim. See ECF No. 9. On January 3, 2022,

Plaintiff responded, but failed to serve a copy of his filing on Defendant’s counsel. See Order,

ECF No. 15. The Court admitted his defective filing on January 7, 2022. Id.

                                          II. DISCUSSION

A.       Jurisdiction of the Court of Federal Claims

         The United States Court of Federal Claims is a court of limited jurisdiction. Massie v.

United States, 226 F.3d 1318, 1321 (Fed. Cir. 2000). Derived from the Tucker Act, the Court’s

jurisdiction extends over “any claim against the United States founded either upon the

Constitution, or any Act of Congress or any regulation of an executive department, or upon any

express or implied contract with the United States, or for liquidated or unliquidated damages in

cases not sounding in tort.” 28 U.S.C. § 1491(a)(1). The Tucker Act, however, is “only a

jurisdictional statute; it does not create any substantive right enforceable against the United States

for money damages.” United States v. Testan, 424 U.S. 392, 398 (1976). Therefore, the

substantive right must appear in another source of law, such as a “money-mandating constitutional

provision, statute or regulation that has been violated, or an express or implied contract with the

United States.” Loveladies Harbor, Inc. v. United States, 27 F.3d 1545, 1554 (Fed. Cir. 1994) (en

banc).




         3
          Because the Court lacks subject-matter jurisdiction over Plaintiff’s claims, it is not
necessary to address the merits of most of these filings. With the exception of Plaintiff’s IFP
application and request for appointment of counsel, which are denied as further explained below,
all remaining motions filed by Plaintiff (ECF Nos. 7, 19, 22) are denied as moot.
                                                  4
B.     Standard of Review for Rule 12(b)(1) Motion

       On a motion to dismiss under RCFC 12(b)(1), “a court must accept as true all undisputed

facts asserted in the plaintiff’s complaint and draw all reasonable inferences in favor of the

plaintiff.” Trusted Integration, Inc. v. United States, 659 F.3d 1159, 1163 (Fed Cir. 2011) (citing

Henke v. United States, 60 F.3d 795, 797 (Fed. Cir. 1995)). If the Court determines that it lacks

subject-matter jurisdiction, it must dismiss the action. RCFC 12(b)(1), (h)(3); see Steel Co. v.

Citizens for a Better Env’t, 523 U.S. 83, 94 (1998) (“Jurisdiction is power to declare the law, and

when it ceases to exist, the only function remaining to the court is that of announcing the fact and

dismissing the cause.” (quoting Ex parte McCardle, 74 U.S. 506, 514 (1868)).

       When a plaintiff files a complaint as a pro se litigant, the Court construes the allegations

liberally. See Hughes v. Rowe, 449 U.S. 5, 9–10 (1980); Durr v. Nicholson, 400 F.3d 1375, 1380

(Fed. Cir. 2005). Despite this leniency, a pro se litigant must still “comply with the applicable

rules of procedural and substantive law.” Walsh v. United States, 3 Cl. Ct. 539, 541 (Fed. Cir.

1983); see also Kelley v. Dep’t of Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987). Regardless of pro

se status, a plaintiff always bears the burden of establishing subject-matter jurisdiction. See Estes

Express Lines v. United States, 739 F.3d 689, 692 (Fed. Cir. 2014); Reynolds v. Army & Air Force

Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988).

C.     Defendant’s Motion to Dismiss is Granted.

       Defendant contends the Court lacks jurisdiction over Plaintiff’s Complaint for three

reasons. First, although Plaintiff names the United States as the sole defendant in the case, the

Complaint only alleges misconduct by state officials and private parties. See ECF No. 9 at 2.

Second, even liberally construing the Complaint as an illegal exaction claim against the United

States, Plaintiff does not point to a federal statute or contract that entitles him to an award of money



                                                   5
damages against the United States. Id. Third, the Complaint does not seek monetary damages

from Defendant; instead, it requests only declaratory or injunctive relief against further bad acts

by state officials. Id. at 3. Plaintiff responds that the Court has jurisdiction under 28 U.S.C. §§

455 and 1331–1441 to rectify constitutional and civil rights abuses by state court officials. See

ECF No. 20 at 2.

          The Court finds that Plaintiff’s Complaint must be dismissed under RCFC 12(b)(1) because

the allegations do not establish subject-matter jurisdiction for any claim. In the Court of Federal

Claims, “the only proper defendant . . . is the United States.” Stephenson v. United States, 58 Fed.

Cl. 186, 191 (2003) (citing United States v. Sherwood, 312 U.S. 584, 588 (1941)); see Winston v.

United States, 465 F. App’x 960, 961 (Fed. Cir. 2012). In other words, “if the relief sought is

against others than the United States, the suit must be ignored as beyond the jurisdiction of the

court.” Sherwood, 312 U.S. at 588. This limit on the Court’s jurisdiction excludes claims where

a plaintiff alleges harm by a private individual or entity. See Edelmann v. United States, 76 Fed.

Cl. 376, 380 (2007); Mora v. United States, 118 Fed. Cl. 713, 716 (2014); Potter v. United States,

124 Fed. Cl. 469, 474–75 (2015). It likewise excludes “claims alleged against states, localities,

state and local government entities, or state and local government officials and employees,”

Harvey v. United States, 149 Fed. Cl. 751, 765 (2020) (quoting Weir v. United States, 141 Fed. Cl.

169, 177 (2018) (internal quotations omitted)), as well as “claims against individual federal

government officials or judges,” Pikulin v. United States, 97 Fed. Cl. 71, 75 (2011) (collecting

cases).

          When determining jurisdiction, this Court considers the substance of a complaint over its

form. See Williams v. Sec’y of Navy, 787 F.2d 552, 557 (Fed. Cir. 1986); see also Brazos Elec.

Power Coop., Inc. v. United States, 144 F.3d 784, 787 (Fed. Cir. 1998). To meet the jurisdictional



                                                  6
requirements, a plaintiff’s complaint must not only name the United States as the defendant, but

its allegations also must implicate the United States. See May Co. v. United States, 38 Fed. Cl.

414, 416 (1997) (dismissing landowner’s complaint related to local river project, which captioned

the United States as the sole defendant, because all substantive allegations were against state and

private entities).

        Plaintiff’s claims are beyond this Court’s jurisdiction because he complains only of harm

by state officials, federal judges, and private parties. In the Complaint, Plaintiff alleges a 20-year-

long corruption scheme, but none of his allegations involve the United States. Plaintiff accuses

Mrs. Hankins of obtaining a $466,500 mortgage on a house he owned and Mr. Shearon of

systematically selling off property Plaintiff purchased for development, but each of these

individuals are private parties outside the jurisdiction of the Court. ECF No. 1 at 8; see Edelmann,

76 Fed. Cl. at 380. The Complaint also levies allegations of judicial misconduct and unlawful acts

at various court officials, but these allegations solely involve state officials. See Anderson v.

United States, 117 Fed. Cl. 330, 331 (2014) (dismissing claims implicating state and local officials

for lack of jurisdiction). Even considering Plaintiff’s allegations of misconduct by a federal

bankruptcy judge or by any federal district judge, as asserted in subsequent filings, the Court of

Federal Claims is an improper forum to litigate such claims. See Pikulin, 97 Fed. Cl. at 75. Nor

is this Court the appropriate forum to challenge alleged errors that occurred in separate federal and

state court litigation. See, e.g., Shinnecock Indian Nation v. United States, 782 F.3d 1345, 1352

(Fed. Cir. 2015) (“[T]he Court of Federal Claims has no jurisdiction to review the merits of a

decision rendered by a federal district court.”); Lord Noble Kato Bakari El v. United States, 127

Fed. Cl. 700, 704 (2016) (“[The Court of Federal Claims] lacks jurisdiction to review the decisions

of state courts.”).



                                                  7
       Plaintiff’s request for relief confirms that jurisdiction is misplaced. In the Complaint,

Plaintiff notes that he is not seeking compensation for actions by the federal government, but rather

injunctive relief against the individuals who caused him harm. For example, Plaintiff states:

“Money is nice but we do not need that to go back to work, we just need [an] assurance that what

we make will not be stolen or otherwise illegally seized by a State Court officer, that is something

North Carolin[a] has failed to provide us with . . . .” ECF No. 1 at 19. He further states that “all

[he is] asking for this time” is to have certain court orders vacated and to have “Mrs. Hankins and

the other non-officers of the Court [charged] with the felonious crimes they have committed . . . .”

Id. at 18. It is thus clear that Plaintiff does not request money damages against the federal

government. See Brown v. United States, 105 F.3d 621, 623–24 (Fed. Cir. 1997) (holding that

jurisdiction of the Court of Federal Claims is limited to cases in which the Constitution or a federal

statute requires the payment of money damages by the United States as compensation for violation

of such laws and does not extend to claims for equitable relief).

       Plaintiff’s subsequent filings and motions for various relief further highlight that his claims

are directed at the actions of state and federal officials and private parties. Plaintiff’s “affirmative

notice” is merely notice of a complaint filed with the USDA related to actions allegedly taken by

the state of North Carolina. See ECF No. 17. The notice restates allegations made in his Complaint

and alleges further harm by state officials. Plaintiff’s “illustrative notice” provides added context

to his claims of real estate fraud but does not invoke the United States as a participating party. See

ECF No. 18. Plaintiff’s Motion to Amend his Motion for Relief restates the claims in his

Complaint, which again do not involve specific allegations against the United States. See ECF

No. 19. As such, Plaintiff’s Complaint must be dismissed.




                                                   8
D.     Plaintiff’s Complaint Is Frivolous, Warranting Dismissal of This Action and Denial
       of Plaintiff’s IFP Application.

       A separate basis exists for dismissing this action because Plaintiff’s claims are frivolous.

Actions filed in forma pauperis are subject to a frivolity review pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i), which requires a court to dismiss a complaint at any time once it is deemed

frivolous. Id.; see Neitzke v. Williams, 490 U.S. 319, 324 (1989) (affirming the importance of this

oversight, noting that “a litigant whose filing fees and court costs are assumed by the public, unlike

a paying litigant, lacks an economic incentive to refrain from filing frivolous, malicious, or

repetitive lawsuits”). A complaint is frivolous if it is without an arguable basis either in law or

fact. See Neitzke, 490 U.S. 319 at 325; Taylor v. United States, 568 F. App’x 890, 891 (Fed. Cir.

2014); Double Lion Uchet Express Tr. v. United States, 149 Fed. Cl. 415, 422 (2020).

       Judges of this court have dismissed cases as frivolous under § 1915(e) where the claims

were beyond the court’s jurisdiction, the complaint set forth wholly incredible allegations, and the

pro se plaintiff demonstrated a pattern of filing numerous frivolous actions in federal courts. See

Perales v. United States, 133 Fed. Cl. 417, 418 (2017); see also Grant v. United States, 129 Fed.

Cl. 790, 792–93 (2017) (noting, among other considerations, that the plaintiff “brought strikingly

similar claims in other federal courts that were found to be frivolous and dismissed”).

       Similarly, here, Plaintiff has filed at least two prior civil actions in forma pauperis in other

federal courts that have been recommended for dismissal as frivolous. 4 In the first case, Plaintiff

brought claims alleging a conspiracy by state officials to violate his civil rights based on similar


       4
         Additionally, Plaintiff recently filed a suit in forma pauperis based on similar allegations
against North Carolina officials and private parties that was dismissed for lack of jurisdiction.
Hankins v. North Carolina, No. 21-CV-1066, 2021 WL 4785032, at *1 (D.D.C. June 14, 2021),
aff’d, No. 21-5156, 2021 WL 4765428 (D.C. Cir. Oct. 7, 2021) (dismissing action seeking an
injunction against enforcement of a distribution order in North Carolina state court divorce
proceedings, which disposed of marital assets including real property).

                                                  9
allegations raised in this case, which the Magistrate Judge recommended be dismissed as frivolous

under § 1915(e). See Order and M.&R., Hankins v. North Carolina, No. 7:18-CV-37-D (E.D.N.C.

Aug. 20, 2018), ECF No. 14 (dismissing Plaintiff’s challenges to child custody, equitable

distribution, and property seizure orders issued in North Carolina state courts). In another case,

the same Magistrate likewise recommended Plaintiff’s claims be dismissed as frivolous because

they were duplicative of the claims raised in the prior action and thus failed for the same reasons.

See Order and M.&R., Hankins v. North Carolina, No. 7:18-CV-61-D (E.D.N.C. Aug. 21, 2018),

ECF No. 7. In both cases, Plaintiff later voluntarily dismissed his claims. See Hankins v. North

Carolina, No. 7:18-CV-37-D, 2019 WL 8014099, at *1 (E.D.N.C. May 8, 2019); Hankins v. North

Carolina, No. 7:18-CV-61-D, 2019 WL 8014100, at *1 (E.D.N.C. May 10, 2019).

       As discussed above, none of Plaintiff’s claims in the instant action—which overlap with

claims brought in the prior actions—fall within the Court’s jurisdiction. Additionally, Plaintiff’s

allegations provide no factual or legal support for the relief he seeks against numerous private

parties and state court officials who allegedly committed a variety of violations of law. See

Perales, 133 Fed. Cl. at 418; Johnson v. United States, 1:15-CV-00578, 2015 WL 1793616, at *1

(D.D.C. Apr. 13, 2015). For these reasons, Plaintiff’s Complaint should be dismissed as frivolous

and his IFP application is denied.

E.     Plaintiff’s Request for Appointment of Counsel Is Denied.

       Plaintiff’s Complaint requests an attorney pursuant to 28 U.S.C. § 1915(e)(1). See ECF

No. 1 at 1; see also ECF No. 7 at 9. It is not readily apparent whether he requests the assistance

of an attorney for purposes of the state court proceedings referred to in the Complaint or for




                                                10
representation in this case. The Court has no authority to grant such relief in the former scenario,

and its authority with respect to the latter is extremely limited.

       “[I]n civil proceedings, ‘the right to counsel is highly circumscribed, and has been

authorized in exceedingly restricted circumstances.’” Pitts v. Shinseki, 700 F.3d 1279, 1283 (Fed.

Cir. 2012) (quoting Lariscey v. United States, 861 F.2d 1267, 1270 (Fed. Cir. 1988)). Although

§ 1915(e)(1) provides that the Court “may request an attorney to represent any person unable to

afford counsel,” id., only “civil cases that present an extreme hardship to petitioner” warrant the

exercise of this discretionary power. 5 See Washington v. United States, 93 Fed. Cl. 706, 709 (2010)

(citing, e.g., Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18, 30–32 (1981) (child custody), and Vitek

v. Jones, 445 U.S. 480, 496–97 (1980) (plurality) (civil commitment)); see also Arnesen v.

Principi, 300 F.3d 1353, 1360 (Fed. Cir. 2002) (observing that generally no right to counsel exists

for indigent civil litigants where no potential for loss of personal freedom exists if action is lost).

       Although Plaintiff’s Complaint raises allegations of a wide-spread fraud that has

purportedly resulted in the loss of his property and real estate development business, it does not

involve either the type of extraordinary circumstances or extreme hardship contemplated in the

exercise of the Court’s power under § 1915(e)(1). See Jiron v. United States, 118 Fed. Cl. 190,

198 (2014) (“Plaintiff’s Complaint, alleging causes of action against various officials, employees,



       5
           In a non-precedential decision, the United States Court of Appeals for the Federal Circuit
held that the Court of Federal Claims “has no statutory authority to appoint counsel” under
§ 1915(e) because it is not an Article III court and thus not “a court of the United States” to which
that section applies. Kimble v. United States, 25 F. App’x 926, 929 (Fed. Cir. 2001). 28 U.S.C. §
2503(d), however, provides that “[f]or the purpose of construing section[] . . .1915 . . . of this title
. . . the United States Court of Federal Claims shall be deemed to be a court of the United States.”
Id.; see Washington, 93 Fed. Cl. at 708 (noting that “the commentary in Kimble did not take into
account the provisions of 28 U.S.C. § 2503(d)”). Moreover, without addressing Kimble, the Court
of Appeals has more recently recognized the, albeit limited, power of the Court of Federal Claims
to appoint counsel. See Wright v. United States, 701 F. App’x 967, 971 (Fed. Cir. 2017) (“As the
Claims Court correctly noted, . . . its power to appoint counsel in civil cases is limited.”).
                                                  11
and judges . . . simply does not ‘present an extreme hardship’ sufficient to warrant appointment of

counsel.” (quoting Washington, 93 Fed. Cl. at 709)). For these reasons, Plaintiff’s request for an

attorney is denied.

                                        IV. CONCLUSION

       For the reasons set forth above, this Court’s limited jurisdiction does not extend to

Plaintiff’s claims. Accordingly, Defendant’s Motion to Dismiss (ECF No. 9) is GRANTED and

Plaintiff’s Complaint (ECF No. 1) is DISMISSED for lack of jurisdiction pursuant to RCFC

12(b)(1). The Clerk is directed to enter judgment accordingly.

       The Court further ORDERS that Plaintiff’s IFP Application (ECF No. 16) and request for

an attorney are DENIED.

       On January 10, 2022, the Court received Plaintiff’s defective Notice of Change of Address.

That notice is deemed ADMITTED by leave of the Court and the Clerk is directed to update

Plaintiff’s contact information accordingly. The Clerk is directed to reject Plaintiff’s defective

submissions received on December 22, 2022 (Notice Emergency) and January 10, 2022 (Motion

for En Banc Determination).

       All remaining motions filed by Plaintiff (ECF Nos. 7, 19, 22), are DENIED AS MOOT.

       SO ORDERED.


Dated: January 14, 2022                              /s/ Kathryn C. Davis
                                                     KATHRYN C. DAVIS
                                                     Judge




                                                12